Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission along with the amended claims filed on 1/28/2022 has been entered. 
Claim Status
Claims 1, 3-5, 7-11 and 13-20 are pending.
Claims 1, 3-5, 7-10 are withdrawn, non-elected without traverse.
Claims 2, 6 and 12 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey Ingalls, Reg. No. 58078 on 3/14/2022.
The application has been amended as follows: 

forming a plurality of nanosheet stacks on a substrate, the nanosheet stacks including alternating layers of sacrificial layers and active semiconductor layers, wherein portions of 
removing portions of the sacrificial layers to form the angular indents in each side thereof; 
filling the angular indents with a low-k material layer; 
forming source drain regions between the nanosheet stacks; 
removing remaining portions of the sacrificial layers; and 
forming the gate metal layers in spaces formed by the removal of the sacrificial layers.  
wherein middle portions of the active semiconductor layer are recessed, and a thickness of the gate metal layer is greater than a thickness of the low-k material layer in the angular indents.
Claim Rejoin
The product Claim11 is allowable. The restriction requirement among the method invention in claims 1, 3-5 and 7-10, mentioned in previous Office action has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn. Claims 1, 3-5 and 7-10, directed to the non-elected invention are no 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Reasons for Allowance
Claims 1, 3-5, 7-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, claim 1 is a method of making the allowed product recited in claim 11 (see detail below), it includes allowed limitations of ““a thickness of the gate metal layer is greater than a thickness of the low-k material in the angular indents”. Therefore, the claim 1 is allowed. 
Regarding claims 3-5 and 7-10, they are allowed due to their dependencies of claim 1.
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a nanosheet field effect transistor (FET) device in their entirety (the individual limitations Chiang, hereinafter Chiang45 in combination of US 2020/0075718 A1 to Wang and US 2020/0058653 A1 to Chiang, hereinafter Chiang53) substantially teach some of following limitations:
Chiang45 discloses a nanosheet field effect transistor (FET) device comprising:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Chiang’s Fig. 13, annotated. 
plurality of nanosheet stacks (metal gate stacks 252 and channel layers 208 in Fig. 13B) provided on a substrate (202 in Fig. 3B), the nanosheet stacks (252/208) including alternating layers of gate metal layers (252 includes gate electrode layer described in [0042]) and active semiconductor layers (208), wherein portions of the gate metal layers (portions of gate electrode layer of 252) have angular indents  formed in each side thereof (angular indents filled by inner spacer 240, 242 in each end side of gate electrode layer of 252 in Fig. 13B/21, walls of indents are angled with surface of the 252); a low-k material layer (240, 242. The 240 can be silicon carbonitride, SiCN, described in [0031] which is low-k material; and the 242 can be low-k dielectric described in [0032]) filling the indents in the gate metal layers (252); and source drain 244) provided between the nanosheet stacks (252/208), wherein middle portions of the active semiconductor layer are recessed (Chiang45’s middle portion of the 208 can be modified by Wang’s recessed middle portions of nanowires 122 in Fig. 1B).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Wang’s Fig. 1B, annotated. 
However, Chiang45 in combination of Wang and Chiang53 does not teach the limitations of “a thickness of the gate metal layer is greater than a thickness of the low-k material in the angular indents” as recited in claim 11. Therefore, the claim 11 is allowed. 
Regarding claims 13-20, they are allowed due to their dependencies of claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARUN LU/Primary Examiner, Art Unit 2898